Citation Nr: 0211863	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-10 488	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left hand injury, and if the claim is reopened whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
December 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the RO which denied the request to reopen 
the claim of service connection for residuals of a left hand 
injury, claiming that new and material evidence had not been 
submitted.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the 
claim of service connection for residuals of a left hand 
injury.  The veteran did not appeal the adverse actions and 
thus, it became final.

2.  The evidence received since the August 1998 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  The evidence of record does not establish that the 
veteran had a disease or injury of the left hand in service.




CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO decision in August 1998, and thus the claim of 
service connection for residuals of a left hand injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

2.  Residuals of a left hand injury were not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and medical evidence 
necessary to substantiate his claim of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for residuals of a left hand injury, and 
if so, whether service connection is warranted.  The 
appellant was provided with a copy of the appealed November 
1999 rating decision, a November 2000 statement of the case, 
supplement statements of the case dated in July 2000 and May 
2002.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  Correspondences from 
VA from 1997 to 2001 advised the veteran of the evidence he 
was responsible for submitting and what VA would do to assist 
him in obtaining evidence.  In this regard, in November 1997, 
the veteran was advised that alternative evidence could be 
used in the place of service medical records to show that he 
sustained a left hand injury in service.  He was given a list 
of such alternative evidence.  The Board's May 2001 remand, 
identified the evidence necessary to substantiate the 
veteran's claim.  The RO made attempts to obtain the records, 
service and postservice, which were identified by the veteran 
and noted in the May 2001 Board remand.  The exhaustive 
attempts to obtain service medical records, including service 
hospital reports, were unsuccessful.  In a June 2001 letter, 
he was advised of the VCAA and he was once again made aware 
of the type of evidence necessary to substantiate his claim.  
He was requested to complete and sign authorization for 
release of information forms for medical providers who have 
treated him for a left hand disability.  The veteran failed 
to return any authorization forms.  Therefore, the RO could 
not assist him in obtaining private treatment records.  Under 
the circumstances in this case, the appellant has received 
the notice and assistance contemplated by law, and 
adjudication of the claim at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



II.  Factual Background

The veteran had active military service from February 1951 to 
December 1951.  The reason and authority for separation was 
listed as AR615-369 which indicates inaptitude or 
unsuitability.  There are no service medical records on file.  
All attempts to obtain service medical records have been 
unsuccessful.  The National Personal Record Center indicated 
that the veteran's records may have been destroyed in the 
fire of July 1973.  In November 1997, the veteran reported 
that in July 1951, he was hurt when he fell on his left hand 
and arm.  He stated that he tore open his left hand.  He 
stated that the nerves in his hand had to be stitched and 
taped up.

In August 1998, the RO denied the claim of service connection 
for residuals of a left hand injury.  The RO determined that 
the veteran had not submitted evidence that he had current 
residuals from a left hand injury which was due to service.  
The veteran was notified of the adverse determination that 
same month, but did not file an appeal.

The veteran requested in May 1999, that his claim of service 
connection for residuals of a left hand injury be reopened.  
In support of his claim, he submitted a carbon copy of a July 
1969 x-ray study of the left hand.  The report reveals that 
the veteran sustained an occupational injury affecting the 
dorsum aspect of the left hand.  Bethlehem Steel, the 
veteran's employer, requested the study of the left hand. The 
X-ray studies showed that the veteran had an old amputation 
mid shaft of the 5th metacarpal.  The distal bony margin was 
smooth.  There was no evidence of a present bone injury.  
Written in pen on the carbon copy X-ray study report was 
"Dr-Vet injury from service".

VA outpatient treatment reports from 1999 were obtained and 
associated with the record.  An April 1999 report reveals 
that the veteran was treated for complaints of numbness in 
the left hand.  He gave a long history of problems with his 
hand, including a crush injury when he was a child which 
required transmetacarpal amputation of the small finger.  He 
also reported sustaining a bayonet injury while in service in 
1951.  He stated that the bayonet went through the dorsum of 
his hand.  He reported having intermittent numbness and pain 
in the hand since the service injury.  The diagnosis from an 
orthopedic surgical resident was an old neurologic injury to 
the left hand, possibly complicated by new carpal tunnel 
syndrome.  The veteran was referred to the neurologic clinic.  
A May 1999 report reveals that the veteran reported a history 
of being stabbed with a bayonet in the palm of the left hand 
during a training exercise.  He complained of numbness and 
paresthesias in the left hand.  Nerve conduction studies were 
performed and it was concluded that the veteran had a 
moderately severe left carpal tunnel syndrome.  The veteran 
was referred back to the orthopedic department for further 
management of his left carpal tunnel syndrome. 

In a statement received in December 1999, the veteran 
reported injuring his left hand in service.  He related that 
his hand was operated on and that he had ligament repair 
performed.  

During a May 2000 RO hearing, the veteran testified that his 
left hand was injured when a bayonet went through it.  He 
stated that he had an operation on his hand.  He reported 
that as a child he sustained an injury which required that 
part of his [little] finger be amputated but, that the rest 
of that finger was amputated in service.  The veteran 
reported that he had worked for Bethlehem Steel for 34 years 
and that he had never had an injury to his hand.  He stated 
he had not injured his hand since his discharge from service.  
When asked whether he had any doctor's opinion to the effect 
that he has residuals of a left hand injury which was 
incurred in service, the veteran responded that on an X-ray 
report a [doctor] noted that his hand was service-connected.  
The veteran reported that he was discharged from service due 
to a left hand disability.

III.  New and Material Evidence to Reopen the Claim of 
Service Connection for Residuals of a Left Hand Injury

As a preliminary procedural matter the Board notes that 
during the pendency of this appeal, the RO, as discussed 
within the content of the July 2000 and May 2002 Supplemental 
Statements of the Case, implicitly found that new and 
material evidence sufficient to reopen the claim had been 
presented, and considered the claim for service connection 
for residuals of a left hand injury on a de novo basis.  
However, under Barnett, the Board is not bound by the RO's 
determination in this regard, and the Board must also review 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 1998 rating decision, the RO denied the 
veteran's claim of service connection for residuals of a left 
hand injury.  The veteran did not appeal the adverse 
determination.  As the veteran did not appeal this adverse 
determination, the August 1998 decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for residuals of a left hand injury in August 1998, it 
determined that the evidence of record did not show that he 
currently had any residuals of a left hand injury which were 
incurred in service. 

The Board observes that the evidence submitted since the 
August 1998 RO decision includes VA outpatient treatment 
reports from 1999.  Such reports show that the veteran 
currently has a disability of the left hand.  His complaints 
of numbness and pain of the left hand and such complaints 
were attributed to a diagnosis of carpal tunnel syndrome.  
This evidence is new.  At the time of the August 1998 RO 
decision, there was no medical evidence of the veteran having 
a disability of the left hand.  The evidence is also 
material.  This evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for residuals 
of a left hand injury is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, the 
record discloses that the RO initially determined that there 
was no new and material evidence to reopen the claim for 
service connection for residuals of a left hand injury, and 
more recently addressed in a May 2002 Supplemental Statement 
of the Case the merits of that claim.  Given that the RO 
denied the veteran's claim under that basis of adjudication, 
and in light of the Board's decision to reopen the veteran's 
claim on the basis of the submission of new and material 
evidence, the Board is of the opinion that the veteran will 
not be prejudiced by its decision.  See Bernard v. Brown, 
supra.  In this context, the Board must point out that the 
veteran has consistently made the same merits-based argument 
throughout the course of the administrative adjudication 
process.  He has supplied evidence in response to having been 
put on notice by the RO regarding the type of evidence needed 
to reopen and substantiate his claim, and he has been 
afforded an opportunity for a hearing on the merits.  More 
importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the new law.  Id; see also Curry v. Brown, 7 
Vet. App. 59 (1994).  Therefore, the Board finds that the law 
pertaining to the merits of this claim has already been 
considered by the RO, and that the veteran and his 
representative have advanced or otherwise argued the 
applicability of the law in question.  See 67 Fed. Reg. 3099, 
3105 (Feb. 22, 2002) (to be codified at 38 C.F.R. 
§ 20.903(c)).


IV.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2001).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

The Board notes that the veteran's service medical records 
are not available.  They are presumed to have been destroyed 
in a fire at the National Personal Record Center.  Attempts 
to obtain morning reports and SGO records have also been 
unsuccessful.  The veteran was advised in November 1997 that 
he could submit alternative records to support his claim that 
he injured left hand in service.  

In May 1999, the veteran submitted a July 1969 carbon copy of 
an x-ray study of the left hand.  The report reveals that the 
veteran sustained an occupational injury affecting the dorsum 
aspect of the left hand.  Bethlehem Steel, the veteran's 
employer, requested the study of the left hand.  Written in 
pen was "Dr-Vet injury from service".  The X-ray findings 
showed that the veteran had an old amputation mid shaft of 
the 5th metacarpal.  The distal bony margin was smooth.  
There was no evidence of a present bone injury.

In April 1999, the veteran was diagnosed as having an old 
neurologic injury to the left hand, possibly complicated by 
new carpal tunnel syndrome and in May 1999, a neurologist 
diagnosed moderately severe carpal tunnel syndrome.

A review of the record fails to show that the veteran's 
current left hand disability was incurred in service.  There 
are no medical reports showing that the veteran sustained a 
injury to the left hand or had a disease affecting the left 
hand while in service.  Furthermore, the credibility of the 
veteran's assertion that he injured his left hand in service 
is in question.  He has given inconsistent statements 
regarding the alleged left hand injury in service.  In 
November 1997, the veteran reported that in July 1951 he was 
hurt when he fell on his left hand and arm.  He stated that 
he tore open his left hand.  He stated that the nerves in his 
hand had to be stitched and taped up.  However, when examined 
by VA in 1999 and during a May 2000 RO hearing, the veteran 
gave a history of being stabbed with a bayonet in the palm of 
the left hand during a training exercise in service.  
Moreover, the veteran has also testified that he when he was 
a child he sustained an injury which resulted in amputation 
of his finger. 

The Board also notes that during a May 2000 RO hearing, the 
veteran denied having any injuries to his left hand after his 
service discharge, to include any injuries while working for 
Bethlehem Steel.  A May 1969 X-ray study reveals that he, in 
fact, sustained an occupational injury to the left hand.  
Moreover, during a May 2000 RO hearing, the veteran reported 
that he was discharged from service due to medical disability 
(i.e. a left hand disability); however, a review of the 
veteran's DD 214 reveals that he was discharged for 
inaptitude or unsuitability.

The Board notes that the veteran offers a carbon copy of a 
July 1969 X-ray study of the left hand as evidence that that 
he has residuals of a left hand injury which was incurred in 
service.  On this X-ray report, a notation, "Dr-vet injury 
from service" was written in pen.  This statement does not 
appear to have been written by a physician, but appears to 
have been added to the report well after the 1969 study.  The 
carbon copy study clearly shows he was being evaluated for an 
occupational injury.

The Board notes an April 1999 medical report which reveals a 
diagnosis of an old neurologic injury to the left hand; 
however, there is no evidence supporting that such injury was 
incurred in service.  The veteran has stated on multiple 
occasions that he sustained an injury to the left hand when 
he was a child and that such required amputation of his 
little finger.

The evidence fails to show that the veteran had any disease 
or injury to the left hand in service.  There is no evidence 
of him sustaining a bayonet injury in service and there is no 
evidence of carpal tunnel syndrome which affected the left 
hand in service.  Under the circumstances in the instant 
case, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a left hand 
injury.

Service connection for a residuals of a left hand injury is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

